 

Exhibit 10.28

EXECUTION VERSION

THIRD AMENDMENT, dated as of February 19, 2016 (this “Third Amendment”) to the
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of July 13, 2010 (as
heretofore amended, restated, supplemented and otherwise modified, the
“Agreement”), between TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. (the
“Company”), a Texas limited liability company and the holders of the notes party
thereto, as purchasers thereunder (the “Holders”).  Capitalized terms used but
not otherwise defined in this Third Amendment shall have the meanings set forth
in the Agreement (as amended hereby) and the rules of interpretation set forth
therein (as amended hereby) shall apply to this Third Amendment.

W I T N E S S E T H:

WHEREAS, the Company and the Holders are parties to the Agreement;

WHEREAS, the Company has requested that the Holders amend the Agreement, as more
fully described herein; and

WHEREAS, each Holder party hereto (such Holders constituting the Required
Holders) is willing to agree to such amendment, but only upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.Amendments to the Agreement.  

(a) Schedule B of the Agreement is hereby amended by deleting the definition of
“Wholly-Owned Subsidiary” in its entirety and replacing the same with the
following:

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary at least 90% of all
of the common equity and voting interests of which are owned by any one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries.

(b) Section 10.10 of the Agreement is hereby amended by deleting the penultimate
sentence thereof in its entirety and replacing the same with the following:

“Notwithstanding this Section 10.10, the Company may, without the consent of the
Purchasers, amend the Company Agreement and/or exercise its voting rights and
other rights as a member of SDTS as may be required to facilitate or implement
any of the following:

(a) to reflect the contribution of additional capital by the Member;

(b) to reflect changes to SDTS’s operating agreement or other organizational
documents permitted under Section 10.12 of the SDTS 2010 Note Purchase
Agreement;

(c) to reflect a change that is of an inconsequential nature and does not
adversely affect any Holders in any material respect, or to cure any ambiguity,
or correct or supplement any provision, not inconsistent with law or with the
provisions of this Agreement; and

(d) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law.”

2.Conditions to Third Amendment Effective Date.  This Third Amendment shall
become effective upon the date the Holders shall have received counterparts of
this Third Amendment, duly executed and delivered by the Company and the other
Holders.

3.Representations and Warranties to the Holders.  In order to induce the Holders
to enter into this Third Amendment, the Company hereby represents and warrants
as follows:

 

(i)

The Company has the limited liability power and authority to execute and deliver
this Third Amendment and to carry out the terms and provisions of this Third
Amendment and the Agreement, as amended hereby,

3

 

--------------------------------------------------------------------------------

 

 

and has taken all necessary limited liability company action to authorize the
execution and delivery by the Company of this Third Amendment and the
performance under this Third Amendment and the Agreement, as amended
hereby.  The Company has duly executed and delivered this Third Amendment, and
this Third Amendment constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law). 

 

(ii)

The execution and delivery by the Company of this Third Amendment  and the
performance under this Third Amendment and the Agreement, as amended hereby, do
not (i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Company is
bound or by which the Company or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Company.

 

(iii)

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution or
delivery by the Company of this Third Amendment or the performance under this
Third Amendment and the Agreement, as amended hereby.

 

(iv)

No Default or Event of Default has occurred and is continuing on the date hereof
after giving effect to the transactions contemplated herein.

4.Continuing Effect of Financing Documents.  Except as expressly set forth
herein, this Third Amendment  shall not constitute an amendment or waiver of any
provision of the Agreement and shall not be construed as an amendment, waiver or
consent to any further or future action on the part of the Company that would
require an amendment, waiver or consent of the Holders.  Except as expressly
amended hereby, the provisions of the Agreement are and shall remain in full
force and effect.  This Third Amendment shall be deemed a Financing Document for
purposes of the Agreement.

5.Fees.  In accordance with Section 15.1 of the Agreement, the Company shall
have paid the fees, charges and disbursements of the Holders’ special counsel in
connection with this Third Amendment.

6.Counterparts.  This Third Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page to this Third
Amendment by facsimile or electronic transmission shall be as effective as the
delivery of a manually executed counterpart of this Third Amendment.

7.Severability.  Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.Integration.  This Third Amendment and the other Financing Documents represent
the agreement of the Company and the Holders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any Holder relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Financing Documents.

9.GOVERNING LAW.  THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signatures of Following Page]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their property and duly authorized officers as of
the day and year first above written.

TRANSMISSION AND DISTRIBUTION

COMPANY, L.L.C.

 

By:

 

/s/ Kristin Boyd

Name:

 

Kristin Boyd

Title:

 

Vice President and Treasurer

 

Signature Page

Third Amendment

 

--------------------------------------------------------------------------------

 

 


THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

By:

 

/s/ Richard Carrell

Name:

 

Richard Carrell

Title:

 

Vice President

 

PRUDCO LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ Richard Carrell

Name:

 

Richard Carrell

Title:

 

Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

 

 

 

By:

 

PGIM, Inc.,

 

 

as investment manager

 

By:

 

/s/ Richard Carrell

Name:

 

Richard Carrell

Title:

 

Vice President

 

 

Signature Page

Third Amendment

 